Case 0:19-cv-61854-XXXX Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO.:

  ARETHA BROWN,

                   Plaintiff,

  v.

  CAMELOT PROPERTY MANAGEMENT
  & REAL ESTATE SERVICES, INC.,
  GARY A. PACHE, II, CHRISTINE MEGLIO
  (a/k/a Christine Pache, a/k/a Chris Meglio)
  and ELISA WADE,

              Defendants.
  _____________________________________/

                                             COMPLAINT

          Plaintiff, ARETHA BROWN, by and through the undersigned counsel, Todd W. Shulby, P.A.,

  sues the Defendants, CAMELOT PROPERTY MANAGEMENT & REAL ESTATE SERVICES,

  INC., GARY A. PACHE, II, CHRISTINE MEGLIO, (a/k/a Christine Pache, a/k/a Chris Meglio) and

  ELISA WADE, and alleges as follows:

          1.       Plaintiff brings this action against Defendants to recover unpaid wages, compensation

  and damages.

          2.       Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938 (“FLSA”),

  29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

          3.       The unlawful employment practices alleged below occurred and/or were committed

  within this judicial district.

          4.       At all times material hereto, Plaintiff has been a citizen and resident of this judicial

  district and within the jurisdiction of this Court.

          5.       At all times material hereto, CAMELOT PROPERTY MANAGEMENT & REAL

  ESTATE SERVICES, INC., was Plaintiff’s employer as defined by law and a corporation conducting
Case 0:19-cv-61854-XXXX Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 5



  business in this judicial district.

           6.      At all times material hereto CAMELOT PROPERTY MANAGEMENT & REAL

  ESTATE SERVICES, INC., had employees engaged in interstate commerce or in the production of

  goods for interstate commerce, and/or had employees handling, selling, or otherwise working on goods

  or materials that were moved in or produced for interstate commerce by a person. 29 U.S.C. §203.

           7.      At all times material hereto, CAMELOT PROPERTY MANAGEMENT & REAL

  ESTATE SERVICES, INC., upon information and belief, had revenue in excess of $500,000.00 per

  annum.

           8.      At all times material hereto, GARY A. PACHE, II, and ELISA WADE were Plaintiff’s

  employer as defined by law. GARY A. PACHE, II, CHRISTINE MEGLIO, (a/k/a Christine Pache,

  a/k/a Chris Meglio) had operational control over CAMELOT PROPERTY MANAGEMENT &

  REAL ESTATE SERVICES, INC. and is directly involved in decisions affecting employee

  compensation and hours worked by employees. Moreover, GARY A. PACHE, II, CHRISTINE

  MEGLIO, (a/k/a Christine Pache, a/k/a Chris Meglio) controlled the finances for CAMELOT

  PROPERTY MANAGEMENT & REAL ESTATE SERVICES, INC.

           9.       At all times material hereto, Plaintiff was individually engaged in interstate commerce

  while working for Defendants.

                         COUNT I: FLSA RECOVERY OF OVERTIME WAGES

           10.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

  9 above.

           11.     Plaintiff worked for Defendants from approximately January 2018 to March 2019.

           12.     Plaintiff worked for Defendants as a bookkeeper.

           13.     Plaintiff’s primary duties and responsibilities included bookkeeping, collections, accounts

  receivable and payroll.

                                                       2
Case 0:19-cv-61854-XXXX Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 5



          14.     Plaintiff was paid at a rate of $1,497.69 per (2) two week pay period.

          15.     Plaintiff was entitled to time and one-half Plaintiff’s regular rate of pay for hours worked

  over 40 hours per week.

          16.     During one or more workweeks, Defendants did not pay Plaintiff time and one half

  Plaintiff’s regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

          17.     Defendants knew or should have known of the unpaid and/or underpaid overtime hours

  worked.

          18.     Plaintiff was unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C. §207.

          19.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

          20.     Plaintiff is owed an additional amount equal to the amount of unpaid overtime wages as

  liquidated damages.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid wages,

  liquidated damages, attorney’s fees and costs and demands a trial by jury for all issues so triable.

                                    COUNT II: FLSA RETALIATION

          21.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

  9 above.

          22.     The FLSA, 29 U.S.C. §215(a) protects from retaliation employees who file complaints

  alleging FLSA violations or who participate in FLSA proceedings initiated by themselves or others.

          23.     The FLSA prohibits any “person,” including an employer, from discharging, retaliating

  against, demoting, harassing, or in any other manner discriminating against and employee for engaging

  in protected activity; that is, a worker’s assertion of his or her rights.

          24.     Plaintiff worked for Defendants from approximately January 2018 to March 2019.

          25.     Plaintiff worked for Defendants as a bookkeeper.

                                                        3
Case 0:19-cv-61854-XXXX Document 1 Entered on FLSD Docket 07/23/2019 Page 4 of 5



          26.      Plaintiff’s primary duties and responsibilities included bookkeeping, collections, accounts

  receivable and payroll.

          27.      Plaintiff was paid at a rate of $1,497.69 per (2) two week pay period.

          28.      Plaintiff was qualified for Plaintiff’s position with Defendants.

          29.      Defendants took adverse action against and discriminated against Plaintiff because

  Plaintiff informed others and/or complained about Defendants’ unlawful pay practices which were in

  violation of the FLSA. 29 U.S.C. §201, et seq.

          30.      By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages, and seeks to be compensated and reimbursed from Defendants for all damages

  sustained, including payment of wages lost, employment, reinstatement, promotion, emotional pain and

  suffering, mental anguish, damage to reputation and other compensatory damages, liquidated damages,

  and punitive damages, in addition to all costs and attorneys’ fees incurred.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for damages, including

  liquidated damages and punitive damages, and attorney’s fees and costs and demands a trial by jury for

  all issues so triable.

                                              TRIAL BY JURY

          Plaintiff demands a trial by jury on all issues so triable.




                                                       4
Case 0:19-cv-61854-XXXX Document 1 Entered on FLSD Docket 07/23/2019 Page 5 of 5
